Citation Nr: 0016328	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-06 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by leg pain.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for a disability 
manifested by leg pain and granted service connection at an 
evaluation of 10 percent for hypertension.  

The Board has decided the issue of service connection for a 
disability manifested by leg pain.  The issue of an increased 
evaluation for hypertension is the subject of the Remand 
portion of this decision.  

In March 2000, the veteran testified at a hearing at the RO 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  


FINDINGS OF FACT

1.  The veteran has presented no medical evidence of nexus 
between a current diagnosis of arthritis/arthralgias of knees 
and ankles, secondary to degenerative joint disease 
exacerbated by body weight, and any disease or injury during 
active military service.  

2.  The veteran's leg pain disability in service has not been 
shown to have become chronic, nor are his current symptoms 
continuous with those in service.  

3.  The claim of entitlement to service connection for a 
disability manifested by leg pain is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
disability manifested by leg pain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background 

Service medical records include a June 1988 outpatient report 
noting that the veteran complained of pain in his right leg 
from halfway down the tibia to the ankle.  This was a sharp 
pain, which became worse while running or stretching.  
Examination revealed no apparent edema and no discoloration.  
Pressure against the bottom of the foot upon extensor muscles 
caused pain and pushing on the Achilles tendon evinced 
tenderness.  The assessment was Achilles tendinitis.  

In July 1988, the veteran had been complaining of right shin 
splints for two weeks, stating that he had had these for a 
long while.  The right shin revealed pain to palpation, but 
no swelling, discoloration, or deformity.  The assessment was 
shin splints.  Several days later he was found to have a lump 
on the medial side of his right shin.  The assessment 
continued to be shin splints.  

Service outpatient records in October 1990 noted complaints 
of intermittent bilateral leg weakness and numbness 
associated with running.  The veteran stated that his legs 
became very heavy with repetitive use and occasionally 
collapsed.  There was no diagnosis, but the veteran was given 
profile for one week.  A request for consultation to family 
practice, also in October 1990, which referred to the 
complaints of intermittent leg weakness, resulted in an 
impression of probable non-pathologic basis for left leg 
weakness.  

A consultation request that same month to Keesler Air Force 
Base for electromyography (EMG) noted complaints of numbness 
and weakness to the left leg from the mid-thigh to the toes, 
which usually occurred when walking or running.  It was 
requested that the consultation rule out motor/sensory 
deficit to the bilateral legs.  A neurology examination in 
response to this request found no evidence of myasthenia 
gravis, but pointed out that myopathy should be ruled out.  
An outpatient clinic examination in November 1990 revealed no 
exterior signs of pathology.  The assessment was 
musculoskeletal problems.  EMG and nerve conduction studies 
performed in December 1990 at Keesler were both reported as 
normal.  The impression was mild fibromyalgia, with no 
evidence of myopathy.  

Outpatient Records from Sharp Family Clinic in May 1998 and 
August 1998 show complaints of leg swelling and bilateral 
ankle edema.  Although a good portion of these records is 
illegible, the assessment included stable hypertension and 
morbid obesity.  

In October 1998, a VA orthopedic examination report disclosed 
a medical history by the veteran of problems with his legs 
associated with strenuous physical activity during military 
service.  He had apparently had a prior workup as to his 
lower extremities without any definite abnormalities noted, 
as far as he knew.  He was medically discharged from service 
because of weight problems.  Currently, he continued to have 
an aching pain in his knees and ankles increased by weight 
bearing.  He described swelling of both lower extremities for 
which he was taking medication.  Physical examination 
revealed that the veteran weighed 414 pounds.  He walked 
without a definite limp, but with a waddling gait.  He had 
mild genu varus of both knees.  There was some limitation of 
flexion of both knees which the examiner believed was due to 
the size of his legs.  The examiner was unable to appreciate 
any definite effusion of the knees, but did find tenderness 
to palpation over the area of the medial joint line 
bilaterally.  There was no instability of either knee.  The 
lower extremities, including the ankles, revealed some 
swelling and also evidence of stasis dermatitis.  Range of 
motion studies of both ankles did not elicit pain.  Ankle 
tenderness was not found.  The veteran was able to squat and 
arise again with audible crepitus noted in both knees.  VA x-
ray examination of the veteran's ankles showed no gross 
osseous or joint or soft-tissue abnormalities.       X-rays 
of his knees showed linear calcific density adjacent to the 
right distal femur on the medial aspect, but no other 
significant abnormalities.  The impression was 
arthritis/arthralgias of both knees and ankles, secondary to 
degenerative joint disease exacerbated by massive body 
weight.  

In March 2000, the veteran testified at a hearing at the RO 
before the undersigned Member of the Board.  He stated that 
he was then receiving Social Security disability income for 
hypertension and obesity and thought that he had submitted 
those records to the RO.  At the time of the hearing, he was 
not working, but was enrolled in a VA vocational 
rehabilitation training program and attending school five 
days a week.  He testified that his legs had been painful in 
service due to strenuous physical training.  While he had 
never been hospitalized for this problem, he had reported to 
clinics and had been put on profile.  He had had painful shin 
splints at Fort Polk for which he had been sent twice to 
Kessler Air Force Base for examination, but nothing 
conclusive had been found.  He stated that he was discharged 
from the service in December 1991, but had not sought 
treatment until October 1998.  He continued to have pains in 
his legs every day and was occasionally awakened at night 
with muscle spasms.  He had not worked since March 1998.  

II.  Legal Analysis

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Recent medical evidence indicates that the veteran has a 
current disability relative to his bilateral legs, 
specifically, as found on latest examination, 
arthritis/arthralgias of both knees and ankles, secondary to 
degenerative joint disease exacerbated by body weight.  He 
thus meets the first prong of the well-grounded criteria, 
evidence of a current disability.  During military service, 
he was given several apparently unrelated diagnoses -- 
Achilles tendinitis, shin splints, and fibromyalgia.  Since 
the evidence clearly shows disability due to bilateral leg 
and foot problems during service, he meets the second prong 
of the well-grounded criteria.  

On the other hand, the nexus element has not been met.  No 
physician or other medical professional has related his 
currently diagnosed disability to any of the several 
conditions experienced during service.  Further, none of the 
conditions found during service have been characterized as 
chronic.  Although the veteran claims that his present 
symptoms are the same as those he had in service, he has not 
submitted competent medical evidence showing continuous 
symptomatology.  In fact, the sole evidentiary basis for the 
asserted continuous symptomatology is the sworn testimony of 
the veteran himself.  There is no medical evidence of 
complaints of or treatment for leg pain from discharge until 
1998, and the veteran has said that he did not seek treatment 
during that time.  The pain and other symptoms experienced 
during service were attributed, as best as could be 
determined by military physicians, to conditions that bear no 
ascertainable relationship to his presently-diagnosed 
arthritis exacerbated by his weight.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999).  There is likewise no medical 
opinion associating his current leg diagnosis with the 
purported continuity of symptomatology.  Cf. Savage, 10 Vet. 
App. at 497.

Accordingly, this claim is not well grounded and must be 
denied.  


ORDER

Service connection for a disability manifested by leg pain is 
denied.  


REMAND

The Board has reviewed the issue of an increased rating for 
hypertension, noting that, because the claim involves the 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, any decision must 
consider the possibility of staged ratings under Fenderson v. 
West, 12 Vet. App. 119 (1999).  For this and other reasons, 
the issue must be remanded for further development.  

VA regulations pertaining to the schedule of ratings for the 
cardiovascular system were changed, effective January 1998.  
38 C.F.R. § 4.104 (1999).  Since the veteran filed his 
initial claim in September 1998, he must be evaluated under 
the new diagnostic criteria, specifically, Diagnostic Code 
7101.  Note 1 appended to this code requires that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Although the veteran testified at his 
hearing that he had had a three-day blood pressure evaluation 
at a VA facility in February 2000, the Board is unable to 
locate any record of this in the claims file.  In fact, the 
claims file does not contain any outpatient clinical records 
pertaining to the veteran whatsoever, other than a list of 
his current medications which he brought to his hearing and 
for which he waived RO consideration.  This evidence must be 
obtained and associated with the claims file. 

Additionally, the veteran testified that he was receiving 
Social Security Disability Income for hypertension and 
obesity and that he thought he had submitted these records.  
These also are not in the claims file.  

Because this issue involves a Fenderson issue and the veteran 
contends that his medication has recently been changed, the 
RO is specifically requested to search for a list of 
medications prescribed when he first began VA treatment for 
hypertension.  Moreover, since the veteran contends that his 
condition has become worse, warranting a recent change in 
medication, he should be afforded another three-day 
evaluation for hypertension.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, further development of 
the case is required.  Accordingly, this case is REMANDED for 
the following actions:

1.  Ask the veteran whether he has been 
treated at any other VA facilities for 
his hypertension and, if so, obtain these 
records from September 1998 to the 
present, if available.  

2.  Secure and associate with the claims 
file all VA outpatient treatment records 
dating from September 1998 to the 
present, to include specifically, a 
three-day blood pressure evaluation, 
reportedly in February 2000, and a list 
of medications from September 1998 
through February 2000.  

3.  Contact the Social Security 
Administration and request copies of any 
decision awarding the veteran Social 
Security Disability Income and the 
complete records upon which they based a 
determination of disability.  Any 
subsequent decision and supporting 
medical records should also be requested.  
All attempts to secure these records 
should be documented in the claims file.  

4.  Schedule the veteran for another VA 
three-day evaluation for hypertension to 
assess the current severity and stability 
of his hypertension.  Associate these 
records with the veteran's claims file.  

5.  After completing the development, the 
RO must review the claims folder to 
ensure that it includes all evidence 
requested, or if any is unavailable, a 
record of the attempts to obtain it.  

Thereafter, the RO should adjudicate the veteran's claim for 
increased disability rating for hypertension on appeal from 
the initial grant.  If any benefit sought on appeal is 
denied, provide the veteran and his representative a 
supplemental statement of the case and accord them the 
appropriate period to respond. 

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 



